791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DONALD R. CLARK; NANCY CLARK; MARTIN PULLEY; SHIRLEY PULLEY;DANNY BARTON; BELINDA BARTON; MELVIN S.STANSBERRY; JUANITA STANSBERRY; WILETHAMCGUIRE, Plaintiffs-Appellants,v.WILGUS WALTERS AKA BILL; ROGER WAX; CHARLES THOMAS AKA JAMESGEOTIS AKA PETER COTTER; CAROL PACK; MARSHA SPURGEON;CHARLES METZNER; VERNON GENTRY; TROY RITCHIE AKA STEVEMILLER AND STEVE LAWSON; RON LUCKY; EVE MARIE SROUFE; THOMASWAITS; AIR CITY HOME IMPROVEMENT CO., INC.; STAY-GOOD HOMEIMPROVEMENT; BUCKEYE FEDERAL SAVINGS & LOAN ASSOCIATION,Defendants-Appellees.
86-3028
United States Court of Appeals, Sixth Circuit.
4/3/86

APPEAL DISMISSED
S.D.Ohio
ORDER
BEFORE:  KEITH, NELSON and GUY, Circuit Judges.


1
This matter is before the Court for consideration of the motion of appellee, Buckeye Federal Savings & Loan Association, to dismiss the appeal as being prosecuted from a non-appealable order.  Appellant has responded thereto, indicating that there is no opposition to the motion to dismiss.


2
On August 25, 1981, appellants filed a complaint seeking damages pursuant to 15 U.S.C. Sec. 1640 on claims that various notes and mortgages be cancelled or rescinded.  Appellants asked for class certification in the complaint; class certification was denied.  This appeal followed.


3
The order from which this appeal is prosecuted is not an appealable order.  Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978).


4
Therefore, it is ORDERED that the motion to dismiss be granted, and this appeal is dismissed.